12 So. 3d 320 (2009)
Michael JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2679.
District Court of Appeal of Florida, Fourth District.
July 1, 2009.
*321 Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Appointed appellate counsel has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Review of the record reveals no issues of arguable merit. However, we find no record of a written order revoking probation and specifying the conditions which appellant violated. Therefore, we affirm the revocation of probation and sentence, but remand for entry of a written order revoking probation and specifying the conditions which appellant violated. Smith v. State, 6 So. 3d 116 (Fla. 4th DCA 2009).
Affirmed and remanded.
POLEN, FARMER and GERBER, JJ., concur.